DETAILED ACTION
This action is responsive to the following communication: The claims filed on 06/30/2020.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1, 8 and 14 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

	Claim 14:  is directed to “A computer system for time entry”. The system is recited to include a graphical user interface which is a software component and an electronic controller which is defined in the specification to be a software component (paragraph [0065] of the instant specification states that: The term “configured” as used herein to describe a component, section or part of a device includes hardware and/or software that is constructed and/or programmed to carry out the desired function).  As such, in the broadest reasonable interpretation, the claimed “computer system” is nothing more than software system per se. Therefore, the claim is rejected for being directed to non-statutory subject matter under the meaning of 35 USC § 101.
	The dependent claims 15-20 fail to resolve the deficiencies of claim 14 and therefore are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet (US 2017/0169520 A1; hereinafter as Cornet) in view of Chen et al. (US 2014/0258057 A1; hereinafter as Chen).

As to claims 1 and 14, Cornet teaches:
A method and a system of time entry on a graphical user interface (GUI) of a computer system (see ¶ 0081), the method comprising: 
receiving via the GUI information related to an calendar event (see ¶ 0089;GUIs or other user interfaces that allow the user to track his or her time on his or her computer and other electronic devices.  ¶ 0088; capture events and specific business activity matters.  ¶ 0181, 0185; events may be added, changed and/or deleted on the calendar 4400.  See Fig. 6 and ¶ 0200; Form 620 may summarize information associated with the event, such as start date and time 628 and end date and time 630. Form 620 may also allow the user to input additional information about the event. As shown, form 620 may provide a subject field 622 in which the user may enter a subject regarding the work performed during the event. Form 620 may also 
determining, by an electronic controller, that the event has occurred (see ¶ 0096; interfaces 31, 3335, 37 track time from when the user opens or starts using one of the foregoing electronic devices, e.g., opening a received e-mail, opening a Word document and/or initiating and receiving a phone call. Time may be tracked until use of the electronic device ends, e.g., the e-mail is closed or sent, the Word document is closed or the user hangs up the phone. Furthermore, if the user has several items open on his or her computer, e.g., e-mail, Word document, etc., system 10 preferably tracks the time of which item is visible to the user); 
determining, by the electronic controller, that the event relates to a name in a list stored in a storage device of the computer system (see Fig. 6 and ¶ 0200; drop down box 626 allows the user to enter client designation; after information about a particular matter or client has been retained by back end 70, drop down box 626 may be prepopulated with potential choices for the user to select from. ¶ 0124; client information and information associated therewith may be established by a user when tracking time for a new matter and/or new client for the first time. As discussed in connection with FIGS. 6 and 23 later, when a user is finished with a particular item of work and wants to capture that time for processing by system 10, he or she may be presented with a drop down box for other electronic form at the end of the event, e.g., drop down box 626 in FIG. 6 or drop down boxes 2020, 2022, 2024, 2026, 2028 in FIG. 23. These drop down boxes may include various fields to identify the client); and 
arranging on the GUI a time entry interface to prompt a user to enter information related to a matter (see ¶ 0159; user buttons and/or prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). 

 determining, by the electronic controller, that the event relates to a name in a contact list stored in a storage device of the computer system (see ¶ 0043-0044; the application automatically selects the client from the contact registry or address book matching the phone numbers, email addresses of the triggering event or the user can manually enter and select the client for associating the recorded time to the client).	Both references are in the same field of endeavor as the claimed invention (i.e., user interface for time entry).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of determining that the event relates to a name in a contact list as taught by Chen such that a contact name can be associated to the event as claimed.  One would be motivated to make such a combination is to provide the user the time recording and reporting user interface that is user-friendly (Chen: see ¶ 0010).

As to claims 2 and 15, the rejection of claim 1/14 is incorporated. Cornet and Chen further teach:
based on the name in the contact list, arranging on the GUI a matter interface to prompt the user to enter information related to the matter (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter.  Chen: see ¶ 0043; The application will then automatically select 107 the client 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of determining that the event relates to a name in a contact list as taught by Chen such that a contact name can be associated to the event as claimed.  One would be motivated to make such a combination is to provide the user the time recording and reporting user interface that is user-friendly (Chen: see ¶ 0010).

As to claims 3 and 16, the rejection of claim 2/15 is incorporated. Cornet and Chen further teach:
wherein the matter is one of a plurality of matters, and further comprising arranging on the GUI the matter interface including the plurality of matters for selection of the matter by the user (Cornet: 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). 

As to claims 4 and 17, the rejection of claim 1/14 is incorporated. Cornet and Chen further teach:
based on the name in the contact, determining, via the electronic controller, the matter (Cornet: see Fig. 6 and ¶ 0128, 0200, the e-mail sender's name is conveyed from front end 30, at which time software 32 may recognize the person's name as associated with a Chen: see ¶ 0043; The application will then automatically select 107 the client from the contact registry or address book matching the phone numbers, email addresses of the triggering event or the user can manually enter 107 and select the client for associating the recorded time to the client. Next, the use will be prompted to enter a note 108 either through typing or through voice recording regarding the task performed. Finally, the note and the time information will be recorded to the client's account 109). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of determining that the event relates to a name in a contact list as taught by Chen such that a contact name can be associated to the event as claimed.  One would be motivated to make such a combination is to provide the user the time recording and reporting user interface that is user-friendly (Chen: see ¶ 0010).

As to claims 5 and 18, the rejection of claim 1/14 is incorporated. Cornet and Chen further teach:
arranging on the GUI a time card interface based on the matter (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100). 

As to claims 6 and 19, the rejection of claim 1/14 is incorporated. Cornet and Chen further teach:
generating, by the electronic controller, a time card interface based on the calendar event (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100).

As to claims 7 and 20, the rejection of claim 1/14 is incorporated. Cornet and Chen further teach:
wherein the event is one of a calendar event and a GPS event (Cornet: see Figs. 24, 43A and ¶ 0288, 0359; calendar event 6006). 

As to claim 8, Cornet teaches:
A method of time entry on a graphical user interface (GUI) of a computer system (see ¶ 0081), the method comprising: 
receiving via the GUI information related to an event (see ¶ 0089;GUIs or other user interfaces that allow the user to track his or her time on his or her computer and other electronic devices.  ¶ 0088; capture events and specific business activity matters.  ¶ 0181, 0185; events may be added, changed and/or deleted on the calendar 4400.  See Fig. 6 and ¶ 0200; Form 620 may summarize information associated with the event, such as start date and time 628 and end date and time 630. Form 620 may also allow the user to input additional information about the event. As shown, form 620 may provide a subject field 622 in which the user may enter a subject regarding the work performed during the event. Form 620 may also provide field 624 in which the user may provide a description of the work performed during the captured time); 
determining, by an electronic controller, whether the event has occurred (see ¶ 0096; interfaces 31, 3335, 37 track time from when the user opens or starts using one of the foregoing electronic devices, e.g., opening a received e-mail, opening a Word document and/or initiating and receiving a phone call. Time may be tracked until use of the electronic device ends, e.g., the e-mail is closed or sent, the Word document is closed or the user hangs up the phone. Furthermore, if the user has several items open on his or her computer, e.g., e-mail, Word document, etc., system 10 preferably tracks the time of which item is visible to the user); 
determining, by the electronic controller, that the event relates to a plurality of names in a list stored in a storage device of the computer system (see Fig. 6 and ¶ 0200; drop down box 626 allows the user to enter client designation; after information about a particular matter or client has been retained by back end 70, drop down box 626 may be 
arranging on the GUI a names interface to prompt a user to select a name (see ¶ 0127; when the user subsequently works on the same matter or client and seeks to capture time spent working for that matter or client, the appropriate matter, client and associated information may prepopulate the fields in the drop down boxes used to capture time.  Fig. 6 and ¶ 0200; A drop down box 626 may also allow the user to enter a matter or client designation 626);
based on the name selected, determine, via the electronic controller, a matter (see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter;
arranging on the GUI a time entry interface to prompt a user to enter information related to the matter (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet 

Cornet might not disclose the list as a contact list.  However, Chen is relied upon for teaching the limitation: determining, by the electronic controller, that the event relates to a name in a contact list stored in a storage device of the computer system (see ¶ 0043-0044; the application automatically selects the client from the contact registry or address book matching the phone numbers, email addresses of the triggering event or the user can manually enter and select the client for associating the recorded time to the client).	Both references are in the same field of endeavor as the claimed invention (i.e., user interface for time entry).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of determining that the event relates to a name in a contact list as taught by Chen such that a contact name can be associated to the event as claimed.  One would be motivated to make such a combination is to provide the user the time recording and reporting user interface that is user-friendly (Chen: see ¶ 0010).

As to claim 9, the rejection of claim 8 is incorporated. Cornet and Chen further teach:
based on the name selected, arranging on the GUI a matter interface to prompt the user to enter information related to the matter (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually Chen: see ¶ 0043; The application will then automatically select 107 the client from the contact registry or address book matching the phone numbers, email addresses of the triggering event or the user can manually enter 107 and select the client for associating the recorded time to the client. Next, the use will be prompted to enter a note 108 either through typing or through voice recording regarding the task performed. Finally, the note and the time information will be recorded to the client's account 109). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of determining that the event relates to a name in a contact list as taught by Chen such that a contact name can be associated to the event as claimed.  One would be motivated to make such a combination is to provide the user the time recording and reporting user interface that is user-friendly (Chen: see ¶ 0010).

As to claim 10, the rejection of claim 9 is incorporated. Cornet and Chen further teach:
wherein the matter is one of a plurality of matters, and further comprising arranging on the GUI the matter interface including the plurality of matters for selection of the matter by the user (Cornet: 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). 

As to claim 11, the rejection of claim 8 is incorporated. Cornet and Chen further teach:
arranging on the GUI a time card interface based on the matter (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100). 

As to claim 12, the rejection of claim 8 is incorporated. Cornet and Chen further teach:
generating, by the electronic controller, a time card interface based on the calendar event (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100).

As to claim 13, the rejection of claim 8 is incorporated. Cornet and Chen further teach:
wherein the event is one of a calendar event and a GPS event (Cornet: see Figs. 24, 43A and ¶ 0288, 0359; calendar event 6006). 

Conclusion
 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Molotsi et al. (US 2010/0100463 A1) – method and system for tracking time using a mobile computing device.  The method steps include providing a first event manager on the mobile computing device for managing a plurality of event records corresponding to a plurality of events, wherein each event record of the plurality of event records is synchronized via an exchange server to a corresponding event record managed by a second event manager on a client machine, generating a time tracking record comprising time entry information, wherein the time tracking record is generated based on input from a user of the mobile computing device, wherein the time tracking record is added to the plurality of event records as a surrogate event record, transmitting the surrogate event record via the exchange server to the second event manager, wherein the second event manager is operatively coupled to a client application on the client machine, extracting the time entry information from the surrogate event record using the client application for tracking time, and generating estimated time entry information automatically based on the event record, wherein the time entry information from the estimated time entry information is generated based on user review. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179